1    DAN H. COOPER, BAR NO. 004900
     Cooper & Udall, P.C.
2    136 W. Simpson Street
3
     Tucson, AZ 85701
     (520) 770-1414
4    dcooper@cooperudall.com

5
                  IN THE UNITED STATES DISTRICT COURT
6
                       FOR THE DISTRICT OF ARIZONA
7

8
     UNITED STATES OF AMERICA, ) CR-18-2114TUC-JAS
9                              )
              Plaintiff,       )
10
         vs.                   )
11                             ) SENTENCING MEMORANDUM
     STEVE KENNY GABLE,        )
12
                               )
13            Defendant.       )
                               )
14

15
           Steve Kenny Gable, through undersigned counsel, submits this

16   sentencing memorandum. Mr. Gable is scheduled to be sentenced on August
17
     31, 2020, following his guilty plea to the charge of Engaging in the Business
18
     of Dealing Firearms Without a License. There is no plea agreement.
19

20         The pre-sentence report submitted on July 28 is thorough and fair. It
21
     outlines both Mr. Gable’s life history and the offense. As noted in the report,
22
     there are multiple mitigating factors. The recommendation by the probation
23

24   department of a sentence of probation is based on those mitigating factors
25
     which are set forth below.
26


                                            1
1    MENTAL AND PHYSICAL HEALTH
2
           Mr. Gable has been hospitalized at least five times for mental health
3

4
     issues. He has been diagnosed with major depressive disorder as well as

5    “psychosis NOS”, which means it is not clear what illness causes the
6
     psychosis. What is clear, however, is that over the years Mr. Gable has taken
7

8
     psychotropic medications such as Trilafon, Depakote and Paxil to combat

9    auditory hallucinations and to deal with his psychotic thinking. Mr. Gable’s
10
     mental health problems are stabilized by medication but have made life
11
     extremely difficult.
12

13         Mental health issues are only one component of Mr. Gable’s
14
     problems. He has numerous physical issues including high blood pressure,
15
     high cholesterol and diabetes. He currently takes ten different medications
16

17   for his various medical issues. Moreover, pain has been a constant problem
18
     for Mr. Gable for nearly thirty years. He broke his back in an industrial
19
     accident in 1989 which led to his disability. He currently is treated with
20

21   epidural injections at the Tucson Pain Institute as well as with daily
22
     Hydrocodone pills. Mr. Gable is in constant, debilitating pain which makes
23
     even walking a few steps a difficult task.
24

25

26


                                            2
1    CRIMINAL HISTORY
2
             Despite a lifetime of poverty coupled with mental health problems,
3

4
     Mr. Gable has no criminal history. He has not even been arrested. The arrest

5    in this case was the first time Mr. Gable has been involved in the criminal
6
     justice system. This lack of criminal history is an obvious mitigating factor
7

8
     but is even more noteworthy because of the other difficulties in Mr. Gable’s

9    life.
10
     REMORSE
11
             The presentence report describes Mr. Gable as being “depressed” after
12

13   his indictment in this case and experiencing nightmares about going to
14
     prison. He also describes himself as remorseful. In fact, Mr. Gable is not
15
     only remorseful, but has been self-flagellating since being charged. He
16

17   prides himself on being a law-abiding citizen and cannot forgive himself for
18
     being so stupid. While it is often difficult to measure remorse, it is obvious
19
     that Mr. Gable is sincerely sorry for his actions.
20

21   THE OFFENSE
22
             The offense itself is not a mitigating factor. However, the stupidity of
23
     the offense, or how it was not necessary, should be considered. Mr. Gable
24

25   never attempted to hide that he was building guns. He ordered parts from
26   legitimate vendors, serial numbers of the guns were not obscured, he

                                             3
1    advertised in periodicals where people interested in buying guns would look.
2
     Mr. Gable has no criminal history and could have obtained a license to sell
3

4
     firearms. He did, in fact, consider gun building a hobby which eventually

5    supplemented his extremely meager disability income. The income he
6
     derived from making and selling guns was certainly not substantial. But, as
7

8
     Mr. Gable has repeatedly said since his arrest, “I can’t believe I was so

9    stupid.” It is no defense to the crime that he was unaware he needed a
10
     license. It is, however, an explanation as to why he so openly, without
11
     attempting to hide his behavior, committed the offense.
12

13   COVID FACTORS
14
           Although all of the factors listed above provide reason for leniency,
15
     perhaps the most compelling factor is the current pandemic and Mr. Gable’s
16

17   vulnerability. Prisons, of course, have become breeding grounds for the
18
     coronavirus and COVID-19. Mr. Gable has underlying conditions which
19
     make him particularly susceptible. He is a diabetic whose overall health is
20

21   not good. He is also obese which is both a critical factor in catching the
22
     virus and in surviving it. Perhaps Mr. Gable deserves to go to prison,
23
     perhaps not. But he does not deserve to be placed in certain danger given all
24

25   the risk factors he possesses.
26


                                           4
1    RESPECTFULLY SUBMITTED this 10th day of August, 2020.
2

3                                   By_s/ Dan H. Cooper
4                                      Dan H. Cooper

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                               5
